Exhibit 99.4 Interim Consolidated Financial Statements of TITAN TRADING ANALYTICS INC. (A Development Stage Company) For the nine months ended July 31, 2009 (Unaudited) (expressed in Canadian dollars) Notice to Reader The management of Titan Trading Analytics Inc. is responsible for the preparation of the accompanying interim consolidated financial statements. The interim consolidated financial statements have been prepared in accordance with accounting principles generally accepted in Canada and are considered by management to present fairly the financial position, operating results and cash flows of the Company. These interim financial statements have not been reviewed by an auditor. These interim consolidated financial statements are unaudited and include all adjustments, consisting of normal and recurring items, that management considers necessary for a fair presentation of the consolidated financial position, results of operations and cash flows. Dated: September 29, 2009 signed “Kenneth W. Powell” Kenneth W. Powell CEO and CFO TABLE OF CONTENTS PAGE Consolidated Balance Sheets 1 Consolidated Statements of Operations and Comprehensive Loss 2 Consolidated Statements of Shareholders’ Equity 3 Consolidated Statements of Cash Flows 4 Notes to the Consolidated Financial Statements 5 - 28 TITAN TRADING ANALYTICS INC. (Continued under the Laws of Alberta) “A Development Stage Corporation” Consolidated Balance Sheets (expressed in Canadian dollars) (Unaudited – prepared by management) July 31, October 31, 2009 2008 ASSETS CURRENT Cash and cash equivalents $ 48,097 $ 334,954 Short-term investments (Note 4) 90,000 90,000 Due from related parties (Note 8) 30,000 Sundry receivables 44,825 Prepaid expenses and other 5,836 34,433 188,758 489,387 Due from related parties (Note 8) 28,754 Deposit 29,749 27,749 Restricted cash (Note 5) 240,391 Property and equipment (Note 6) 543,163 742,638 $ 761,670 $ 1,528,919 LIABILITIES CURRENT Accounts payable and accrued liabilities (Note 8) $ 292,006 $ 120,486 Loans and advances (Note 7) 1,006,680 568,847 1,298,686 689,333 Commitments (Note 11) Going Concern (Note 1) SHAREHOLDERS’ EQUITY Share capital (Note 9) 12,315,530 11,707,655 Warrants (Note 9) 1,011,824 1,016,303 Contributed surplus (Note 9) 1,918,821 1,279,169 Deficit (15,783,191 ) (13,163,541 ) (537,016 ) 839,586 $ 761,670 $ 1,528,919 See accompanying notes Approved on behalf of the Board: “Kenneth
